Exhibit 10.39

PLANAR SYSTEMS, INC.

RESTRICTED STOCK AWARD AGREEMENT

 

TO:    Scott Hix    Date of Grant:    May 2, 2006

We are pleased to inform you that the Compensation Committee (the “Committee”)
of the Board of Directors (the “Board”) of Planar Systems, Inc. (the “Company”)
has approved management’s recommendation for an award of thirty-one thousand two
hundred fifty (31,250) shares (the “Shares”) of the Company’s common stock. This
award (the “Award”) is subject to the following terms and conditions.

VESTING. Except as otherwise provided by your Letter Agreement with the Company
dated April 19, 2006 (the “Letter Agreement”), the Shares will vest and become
deliverable to you as follows: fifteen thousand six hundred twenty-five
(15,625) of the Shares shall vest upon achievement of the “$20 Stock Price
Target” (as defined below); and the remaining fifteen thousand six hundred
twenty-five (15,625) of the Shares shall vest upon achievement of the “$25 Stock
Price Target” (as defined below). Notwithstanding the foregoing, in the event
that either or both the $20 Stock Price Target or the $25 Stock Price Target are
achieved before                 , 2007, 25% of the Shares that would otherwise
vest upon achievement of such Stock Price Target shall vest upon such
achievement, and the remaining Shares that would have otherwise have vested upon
achievement of such Stock Price Target shall vest in three tranches on the 90th,
180th and 270th days after the date the Stock Price Target is achieved. The “$20
Stock Price Target” means the average daily closing price of the Company’s
common stock on the NASDAQ Stock Market over any forty (40) consecutive trading
day period exceeds $20. The “$25 Stock Price Target” means the average daily
closing price of the Company’s common stock on the NASDAQ Stock Market over any
forty (40) consecutive trading day period exceeds $25.

The Shares subject to this Agreement may not be sold, assigned, transferred,
pledged or otherwise encumbered until the Shares are vested and delivered to
you. After the Shares are vested and delivered to you, you shall become the
owner of the Shares free of all restrictions otherwise imposed by this
Agreement.

Notwithstanding any other provision of this Agreement, the Committee may at any
time, in its sole discretion, accelerate the date of vesting and delivery of all
or a portion of the Shares subject to this Award.

DIVIDENDS AND VOTING RIGHTS. You will be entitled to receive any dividends paid
with respect to the Shares that become payable before the Shares have vested and
been delivered to you; provided, however, that no dividends shall be payable to
you with respect to record dates occurring prior to the Date of Grant, or with
respect to record dates occurring on or after your Date of Termination (as
defined below). You will be entitled to vote the Shares before the Shares have
vested and been delivered to you to the same extent as would have been

 

1 – RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

applicable to you if you were then vested in the Shares; provided, however, that
you will not be entitled to vote the Shares with respect to record dates for
such voting rights arising prior to the Date of Grant, or with respect to record
dates occurring on or after your Date of Termination (as defined below).

DEPOSIT OF SHARES. Each certificate issued in respect to the Shares granted
under this Agreement shall be registered in your name and shall be held by the
Treasurer of the Company until vested and delivered to you pursuant to the terms
of this Agreement. This Award is conditioned upon your execution of a blank
stock power for the Shares. Upon vesting of all or a portion of the Shares, the
Company shall deliver the vested Shares to you as promptly as practical.

WITHHOLDING TAXES. As a condition to the delivery of the Shares, you must make
such arrangements as the Company may require for the satisfaction of any
federal, state or local withholding tax obligations that may arise in connection
with the vesting and delivery of the Shares. At your request, the Company shall
withhold such number of Shares as instructed by you to satisfy up to all of your
minimum anticipated tax liability arising in connection with the vesting of the
Shares. The calculation of your anticipated tax liability shall be made by the
Company, and the withheld Shares shall be valued at the most recent closing
price of the Common Stock.

TERMINATION. If your employment with the Company terminates for any reason,
including death or disability (the “Date of Termination”), then, notwithstanding
the vesting schedule set forth above, this Award shall immediately expire and no
additional Shares shall be vested or delivered to you pursuant to this Award and
you shall forfeit all Shares that are not vested before the Date of Termination.
Your Date of Termination for purposes of this Agreement shall be determined by
the Committee, which determination shall be final.

TRANSFERABILITY OF AWARD. This Award and the rights and privileges conferred
hereby may not be sold, transferred, assigned, pledged, encumbered or
hypothecated in any manner (whether by operation of law or otherwise) and any
such attempted action shall be null and void. The terms of this Agreement shall
be binding upon your executors, administrators, heirs, successors and assigns.
Notwithstanding the foregoing, to the extent permitted by applicable law and
regulation, the Company, in its sole discretion, may permit you to transfer this
Award and the rights and privileges conferred hereby.

CONTINUATION OF RELATIONSHIP. Nothing in this Award will confer upon you any
right to continue in the employ or other relationship of the Company, or to
interfere in any way with the right of the Company to terminate your employment
or other relationship with the Company at any time.

DETERMINATION OF COMMITTEE TO BE FINAL. The administration of this Award and all
determinations referred to herein or otherwise will be made by the Committee,
and such determinations will be final, binding and conclusive.

 

2 – RESTRICTED STOCK AWARD AGREEMENT



--------------------------------------------------------------------------------

INVESTMENT INTENT. You represent and warrant to the Company that you are
acquiring the Shares for your own account and investment and not with a view to,
or for sale in connection with, any distribution.

RESTRICTED SECURITIES; LEGEND. You understand that the Shares have not been
registered under the Securities Act of 1933 in reliance upon an exemption from
registration. Such exemption depends upon, among other things, the bona fide
nature of your investment intent stated in this Agreement. You understand that
the Shares must be held indefinitely, unless the Shares subsequently are
registered under the Securities Act of 1933 or unless an exemption from
registration is otherwise available. You agree that the Shares may not be
offered, sold, transferred, pledged, or otherwise disposed of in the absence of
an effective registration statement under the Securities Act of 1933 and
applicable state securities laws or an opinion of counsel acceptable to the
Company that such registration is not required. You understand that the
certificate(s) representing the Shares will be imprinted with substantially the
following legend:

THE SHARES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER THE
SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR APPLICABLE STATE SECURITIES
LAWS. THE SHARES HAVE BEEN ACQUIRED WITHOUT A VIEW TO DISTRIBUTION AND MAY NOT
BE OFFERED, SOLD, TRANSFERRED, PLEDGED OR HYPOTHECATED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SHARES UNDER THE ACT AND UNDER ANY
APPLICABLE SECURITIES LAWS, OR AN OPINION OF COUNSEL FOR THE HOLDER (CONCURRED
IN BY LEGAL COUNSEL FOR THE CORPORATION) THAT SUCH REGISTRATION IS NOT REQUIRED
AS TO SUCH SALE OR OFFER. THE STOCK TRANSFER AGENT HAS BEEN ORDERED TO
EFFECTUATE TRANSFERS OF THIS CERTIFICATE ONLY IN ACCORDANCE WITH THE ABOVE
INSTRUCTION.

Notwithstanding the foregoing, if any of the Shares vested pursuant to the terms
of this Agreement or the Letter Agreement less than one year before the
effective date of the termination of your employment, the Company shall use its
best efforts to promptly register for resale such Shares under the Securities
Act of 1933. Please execute the Agreement in the space below and return it to
the undersigned.

 

Very truly yours, PLANAR SYSTEMS, INC. By:  

/s/ Gerald Perkel

 

Gerald Perkel

President and Chief Executive Officer

 

AGREED AND ACCEPTED:

/s/ Scott Hix

Scott Hix Date: May 2, 2006

 

3 – RESTRICTED STOCK AWARD AGREEMENT